Citation Nr: 0003969	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  99-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

3. Entitlement to service connection for urinary infection or 
epididymitis.

4. Entitlement to an increased rating for deviated nasal 
septum, status post septoplasty, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1984 to 
August 1988 and from February to June 1991.

By rating decision dated in December 1988, the Regional 
Office (RO) denied the veteran's claims for service 
connection for a right knee disability and a right ankle 
disability.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  In a rating action dated in 
October 1992, the RO again denied service connection for 
residuals of a right ankle injury on the basis that the 
evidence submitted by the veteran was not new and material.  

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1997 rating action of the Regional Office 
(RO) which concluded that the evidence submitted by the 
veteran was not new and material, and his claims for service 
connection for right knee and right ankle disabilities were 
not reopened.  In addition, the RO denied service connection 
for a urinary infection.  The veteran's claim for an 
increased rating for deviated nasal septum, status post 
septoplasty was granted, and a 10 percent evaluation 
assigned.  The Board notes that by rating action dated in 
July 1999, the RO denied service connection for a urinary 
infection or epididymitis.

The Board points out that the veteran was advised by a letter 
dated May 1994 that his claim for service connection for a 
urinary condition was denied.  He was provided with notice of 
his right to appeal.  The veteran submitted a notice of 
disagreement, but it does not appear that a statement of the 
case was issued, as required.  See 38 C.F.R. § 20.200 (1999).  
The RO apparently responded to the veteran's letter by 
resending a previous letter which requested medical 
information concerning his claim.  It appears, therefore, 
that the veteran's claim for service connection for a urinary 
infection has remained open since that time.  Accordingly, 
the Board will consider the veteran's claim without regard to 
finality of the previous decision.

Finally, the Board points out that during the video 
conference hearing before the undersigned in November 1999, 
the veteran withdrew the issues of whether new and material 
evidence has been submitted to reopen claims for entitlement 
to service connection for a left knee disability and 
tinnitus.  Thus, this decision will be limited to the issues 
noted on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decision dated in December 1988, the RO denied 
the veteran's claim for service connection for a right 
knee disability.

2. He was informed of this determination and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.

3. The evidence added to the record since December 1988 is 
cumulative of the evidence previously considered and is 
not so significant that it must be considered in order to 
fairly adjudicate the merits of the claim.

4. In rating actions dated in December 1988 and October 1992, 
the RO denied the veteran's claim for service connection 
for residuals of a right ankle sprain. 

5. He was notified of the October 1992 decision by letter 
dated in November 1992.  He was also furnished information 
concerning his right to appeal, but a timely appeal was 
not received.

6. The evidence added to the record since October 1992 is 
cumulative of the evidence previously considered and is 
not so significant that it must be considered in order to 
fairly adjudicate the merits of the claim.

7. The veteran's in-service complaints of epididymitis were 
acute and transitory and resolved without residual 
disability.

8. There is no competent medical evidence linking post-
service episodes of epididymitis to service.

9. With respect to the issue of entitlement to an increased 
rating for deviated nasal septum, status post septoplasty, 
all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

10. The veteran's deviated nasal septum is manifested by a 
60 percent obstruction of the right nasal passage and a 50 
percent obstruction on the left nasal passage.


CONCLUSIONS OF LAW

1. The evidence received since the December 1988 rating 
decision of the RO which denied the veteran's claim for 
service connection for a right knee disability is not new 
and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2. The December 1988 rating decision denying service 
connection for a right knee disability is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).

3. The evidence received since the October 1992 rating 
decision of the RO which denied the veteran's claim for 
service connection for residuals of a right ankle sprain 
is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

4. The October 1992 rating decision denying service 
connection for residuals of a right ankle sprain is final 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a urinary 
infection with epididymitis.  38 U.S.C.A. § 5107 (West 
1991).

6. A rating in excess of 10 percent for deviated nasal 
septum, status post septoplasty is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen Claims of 
Entitlement to Service Connection for a 
Right Knee Disability and Residuals of a 
Right Ankle Sprain

The Court has held that the Department of Veterans 
Affairs (VA) is required to review for its newness 
and materiality only the evidence submitted by a 
claimant since the last final disallowance of a 
claim on any basis in order to determine whether a 
claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final 
disallowance of the claim for service connection 
for a right knee disability is the December 1988 RO 
decision, and the last final disallowance of the 
claim for service connection for residuals of a 
right ankle sprain is the October 1992 rating 
action.  38 U.S.C.A. § 7105.  Therefore, the Board 
must review, in light of the applicable law, 
regulations, and the Court cases regarding 
finality, the additional evidence submitted since 
the December 1988 and October 1992 rating 
decisions.  The prior evidence of record is vitally 
important in determining newness and materiality 
for the purposes of deciding whether to reopen a 
claim.  Id.

The "old" evidence 

The service medical records from the veteran's first period 
of service disclose that he was seen in May 1986 for 
complaints of right ankle pain of two days duration.  He had 
apparently inverted it while playing baseball.  Pain was 
noted laterally and anteriorly.  An examination revealed mild 
edema over the lateral malleolus.  There was no ecchymosis or 
bony abnormality noted.  Range of motion was good.  An X-ray 
of the right ankle demonstrated minimal soft tissue swelling, 
but there was no fracture or subluxation.  The assessment was 
sprained ankle.  

In June 1988, the veteran requested replacement of a knee 
brace for possible internal derangement of the right knee, 
"EPTE."  It was indicated that he had worn a brace with 
activities until it was stolen one month earlier.  An 
examination revealed tenderness over the popliteal fossa and 
the lateral collateral ligament.  There was 1+ valgus 
instability and some varus instability.  The assessment was 
chronic popliteal fossa and lateral collateral ligament pain, 
relieved by brace.  

On a report of medical history in conjunction with the 
separation examination in August 1988, the veteran denied 
having ever had a "trick" or locked knee, arthritis, 
bursitis, or any bone or joint deformity.  A clinical 
evaluation of the lower extremities on the separation 
examination in August 1988 was normal.



The RO decision of December 1988

Based on the evidence summarized above, the RO, by rating 
decision dated in December 1988, denied service connection 
for a right knee disability.  It was indicated that there was 
a history of internal derangement of the right knee prior to 
service, and that no injury was shown during service.  It was 
further noted that there was no evidence of aggravation in 
service.

Additional evidence 

In February 1991, at the time of the veteran's entry into his 
second period of service, there is a reference to a right 
broken knee in 1990.  A clinical evaluation of the lower 
extremities on the discharge examination in June 1991 was 
normal.

The RO decision of October 1992

By rating action dated in October 1992, the RO concluded that 
the evidence submitted by the veteran was not new and 
material, and his claim for service connection for residuals 
of a right ankle sprain remained denied.

The additional evidence 

VA outpatient treatment records show that the veteran was 
seen in May 1993 for right leg pain of three days duration.  
An examination disclosed full range of motion at the right 
knee joint.  The diagnostic impression was ligament/muscle 
strain of the right leg.  

The veteran was hospitalized by the VA for unrelated 
complaints from May to June 1993.  An X-ray of the right 
ankle revealed a healing fracture of the right fibula on the 
distal diathesis.  

The veteran was afforded a VA examination of the joints in 
June 1999.  He related a history of "dislocations" of his 
right ankle that were reduced twice while he was awake and 
once while he was asleep.  He also reported a sports injury 
and that he was treated with a brace.  He stated that he was 
discharged from service in 1988 and that, immediately 
afterward, he had a fracture of the right patella.  He 
described increasing pain.  An examination showed that he 
limped heavily over his right knee, not his feet.  Subtalar 
joint motion was painless and normal.  The right ankle flexed 
from 5 degrees of dorsiflexion to 60 degrees of plantar 
flexion.  There was no tenderness.  An examination of the 
right knee disclosed laxity and effusion.  There was 
tenderness with patellofemoral crepitus.  The collateral 
ligaments were intact.  An X-ray of the right knee revealed 
possible mild medial joint space narrowing, suggesting early 
osteoarthritis.  An X-ray of the right ankle was 
unremarkable.  The impressions were history of dislocated 
ankle or subtalar joints, with no physical or X-ray findings 
on examination and post-traumatic arthritis of the right 
knee.  The examiner noted that since the veteran had major 
trauma getting out of the service, and had a fracture, he had 
no way of identifying what, if any, of his right knee 
problems were related to his problems in service.  

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim for service connection for a right knee 
disability in December 1988 on the basis that a right knee 
disability preexisted service and was not aggravated in 
service.  

The evidence received since the RO's determination of 
December 1988 includes the service medical records from the 
veteran's second period of service and VA medical records 
reflecting treatment from 1993 to 1999.  In this regard, it 
is significant to point out that the service medical records 
show that in February 1991, the veteran related a history of 
a broken right knee in 1990.  Clearly, this occurred while 
the veteran was not on active duty.  The additional records 
reflect treatment for right knee symptoms many years after 
service.  

With respect to the claim for service connection for 
residuals of a right ankle sprain, the additional records 
submitted since the October 1992 rating decision include VA 
medical records dating from 1993 to 1999.  These records 
reflect treatment some years following service.  

No competent medical evidence has been submitted which 
demonstrates that a right knee disability either increased in 
severity during service, or is in any way related to service.  
Similarly, there is no clinical evidence that any current 
right ankle complaints are related to the in-service sprain.  
Indeed, the most VA examination of the joints in 1999 failed 
to reveal the presence of any right ankle disability.  The 
only evidence of right knee or right ankle disabilities is 
the continued assertions of the veteran.  Such allegations 
are repetitive and cumulative of similar claims or record in 
December 1988 and October 1992 and are, therefore, not new.  
Moreover, in Moray, 5 Vet. App. 211, the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claims 
are not reopened, the RO's decisions of December 1988 denying 
service connection for a right knee disability, and of 
October 1992, denying service connection for residuals of a 
right ankle sprain, remain final and the benefits sought on 
appeal remain denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current psychiatric disability to service, a 
remand is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a right knee disability 
and residuals of a right ankle sprain.  In essence, what is 
required is competent medical evidence which links the 
currently claimed disability to the veteran's service or any 
incident thereof.

III.  Service Connection for Urinary 
Infection or Epididymitis

The service medical records show that the veteran was seen in 
May 1985 and complained of right testicle pain of 4-5 days 
duration.  He stated that he had noticed this condition for 
approximately four months.  He indicated that he noted a 
small mass which had gradually grown and become painful.  On 
examination, there was a soft palpable mass on the posterior 
aspect of the right testicle.  There was moderate pain on 
palpation.  The area was soft and moveable, and warm to 
touch.  The assessment was to rule out epididymitis.  
Medication and a scrotal support were recommended.  He was 
referred to the urology clinic later that month and it was 
indicated that he had a history of being kneed in the groin 
two years earlier.  Following an examination, the assessment 
was right epididymitis.  The record reflects that the veteran 
continued to be seen for follow-up in July and August 1985 
for epididymitis.  It was noted in August 1985 that the pain 
was better, and the swelling was decreased.  The assessment 
was resolving epididymitis.  A clinical evaluation of the 
genitourinary system on the separation examination in August 
1988 was normal.  

The available service medical records from the veteran's 
second period of service show no complaints or findings 
pertaining to epididymitis.  The genitourinary system was 
evaluated as normal on the discharge examination in June 
1991.  

The veteran was admitted to a VA hospital from July to August 
1993 for unrelated complaints.  During the hospitalization, 
he was treated for chronic epididymitis.  The diagnosis was 
chronic right epididymitis.  

VA outpatient treatment records disclose that the veteran was 
seen in the urology clinic in August 1993.  An examination 
revealed minimal tenderness of the right epididymis.  There 
was no redness.  The impression was resolving epididymitis.  
Medication was prescribed.  

The veteran was afforded a genitourinary examination by the 
VA in June 1999.  He reported that he had been treated during 
service for painful swelling in his right scrotum.  Since 
then, he noted that he had pain related with ejaculation.  It 
was indicated that he was able to feel a hard area in the 
scrotum which was tender to touch.  An examination showed 
that the testicles were absolutely normal.  There was 
induration and enlargement which was slightly tender of the 
epididymis from just distal to the head continuing through 
the body and into the tail of the epididymis.  The impression 
was chronic right epididymitis.  

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the veteran was treated for 
epididymitis from May to August 1985.  The fact remains, 
however, that at the time of the separation examination in 
August 1988, there were no abnormalities of the genitourinary 
system.  Similarly, the separation examination in June 1991, 
following the veteran's second period of service, also 
revealed that the genitourinary system was normal.  The 
initial indication of any further problems was when he seen 
in August 1993 for epididymitis of two weeks duration.  The 
recent VA genitourinary examination confirms that right 
epididymitis is present.  

The veteran argues, in essence, that his current epididymitis 
cannot be disassociated from the episodes he experienced in 
service.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, his lay assertions to the effect that 
he has epididymitis disability which is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.
 


IV. An Increased Rating for Deviated 
Nasal Septum, Status Post 
Septoplasty

Factual background

The service medical records disclose that the veteran 
sustained a trauma to the nose in February 1986.  The 
assessment was probable deviated nasal septum.  He ultimately 
underwent a septoplasty in August 1986.

Based on the evidence summarized above, the RO, by rating 
action dated in December 1988, granted service connection for 
status post septoplasty, and assigned a noncompensable 
evaluation, effective September 1988.  This rating remained 
in effect for many years.

An ear, nose and throat examination was conducted by the VA 
in July 1997.  The veteran reported that he had experienced 
pain and pressure on the right side of his face over the 
sinuses and bilateral nasal obstruction since the in-service 
surgery.  He complained of headaches three times per week 
over the right maxillary sinus and nasal obstruction 
bilaterally.  An examination revealed normal nasal mucosa.  
There was significant septal deviation and obstruction 
bilaterally.  No sinus drainage was noted.  The pertinent 
diagnosis was nasal obstruction with septal deviation and 
history of nasal trauma.  

Based on this evidence, the RO, in a rating decision dated in 
December 1997, increased the evaluation in effect for status 
post septoplasty from noncompensable to 10 percent, effective 
May 1997.

VA outpatient treatment records show that the veteran was 
seen in October 1998 for continued problems with stuffy nose, 
sinus headaches and occasional greenish nasal discharge.  An 
examination revealed that the nasal turbinates were swollen, 
right greater than left.  The assessments were allergic 
rhinitis and deviated septum.  An ear, nose and throat 
consultation in December 1998 disclosed no pus or rhinorrhea.  
The impression was septal deformity.

On VA examination of the nose in May 1999, the veteran 
complained of pain and episodes of purulent discharge from 
the nose.  He also reported difficulty breathing through the 
nostrils.  He stated that he had a purulent discharge one to 
two times a year and that he had been treated with 
antibiotics.  On examination, there was a 60 percent 
obstruction of the right nasal passage due to a deviated 
septum with narrowing of the right nasal passage.  He had 
tenderness on palpation of the maxillary sinus area.  He had 
swollen hyperemic turbinates bilaterally.  There was a 50 
percent obstruction on the left due to the swollen 
turbinates.  The veteran did not have any purulent discharge.  
The diagnoses were status post nasal fracture with 
septoplasty and nasal obstruction.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation is assignable for traumatic deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Diagnostic Code 6502 (1999).

A 30 percent evaluation may be assigned for loss of part of 
the nose, or scars exposing both nasal passages.  Diagnostic 
Code 6503 (1999).

A 30 percent evaluation may be assigned for sinusitis with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Diagnostic Code 6510 (1999).

As noted above, the veteran is currently receiving the 
maximum schedular rating for a deviated nasal septum.  In 
this regard, the Board points out that the recent VA 
examination demonstrated that the veteran had a 60 percent 
obstruction on one side and a 50 percent obstruction on the 
other side.  The Board has considered other provisions, but 
finds that none is applicable.  There is no indication of any 
discharge or other findings on which a higher rating could be 
assigned under other code provisions which might be 
applicable.  The evidence in support of the veteran's claim 
consists of his statements regarding the severity of his 
disability.  In contrast, the medical findings on examination 
are of greater probative value, and do not show that an 
increased rating is warranted.  The Board concludes that the 
weight of the evidence is against the claim for an increased 
rating for deviated nasal septum, status post septoplasty.


ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for a 
right knee disability and residuals of a sprain of the right 
ankle, the appeal is denied.  

Service connection for urinary infection with epididymitis is 
denied.  

An increased rating for deviated nasal septum, status post 
septoplasty is denied.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

